Citation Nr: 1201805	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1961 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO)

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was afforded a VA examination in December 2007 in connection with his original claim of service connection.  In his notice of disagreement, the Veteran described more severe symptomatology than reflected in the VA examination, and he disputed the exercise history in the examination report.  

As the Veteran has indicated that his disability is worse, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of heart disease. 

2.  Afford the Veteran a VA examination to determine the current level of impairment resulting from service-connected coronary artery disease. 

The Veteran's file should be made available to the examiner for review.  



3.  After completion of the above, adjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and the case returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


